DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 11/15/2021, which has been entered and made of record. Claims 1-2, 20, 27, 40-42 have been amended. No additional Claim has been cancelled. No Claim has been added. Claims 1-4, 7, 9, 12, 14, 16, 18, 20, 24-25, 27 and 40-42 are pending in the application. 
The rejections of Claim 27 under 35 U.S.C. §112(b) are withdrawn in view of the amendments to Claim 27.
The Claim interpretation under 35 U.S.C. §112(f) is maintained.
Response to Arguments
Applicant's arguments, see p. -, filed 11/15/2021, with respect to Claims 1-4, 7, 9, 12, 14, 16, 18, 20, 24-25, 27 and 40-42 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of Claims 1-4, 7, 9, 12, 14, 16, 18, 20, 24-25, 27 and 40-42 have been withdrawn.
Applicant argues that “While Miller mentions that a user may share information about a given user's own physical or virtual worlds with other users, Miller fails to teach or disclose the claimed 'relative positions and relative motion of multiple devices in the physical location 'as recited. Therefore, it thus logically follows that Miller also fails to teach or disclose the 'collecting relative position data having relative positions and 
In reply, the Examiner agrees.
Allowable Subject Matter
Claims 1-4, 7, 9, 12, 14, 16, 18, 20, 24-25, 27 and 40-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 11/15/2021 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claims 40 and 41 are each similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Miller) teaches generating a fingerprint of a physical location using the location metadata. However, the closest art fails to teach each and every element recited in the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611